Citation Nr: 1138965	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for L4-L5 and L5-S1 bulging discs, disc desiccation and annular tear at L5-S1, for the period prior to April 21, 2008. 

2.  Entitlement to a rating in excess of 10 percent for L4-L5 and L5-S1 bulging discs, disc desiccation and annular tear at L5-S1, for the period from to April 21, 2008.

3.  Entitlement to a separate compensable rating for left lower extremity radiculopathy. 

4.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from April 1997 to December 1997 and from February 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he has indicated that he is currently employed as salesman.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  For the period prior to April 21, 2008, the Veteran's lumbar spine disability resulted in a combined range of motion greater than 120 degrees but less than 235 degrees. 

2.  For the period from April 21, 2008, the Veteran's lumbar spine disability resulted in limitation of motion and severe pain during flare-ups.  

3.  The Veteran has left lower extremity radiculopathy associated with his lumbar spine disability. 

4.  There is no evidence that the Veteran was treated for sinusitis in service or had any other in-service event or exposure that caused his current sinusitis disorder. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating, but no higher, for L4-L5 and L5-S1 bulging discs, disc desiccation and annular tear at L5-S1, for the period prior to April 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2011).

2.  The criteria for a rating in excess of 10 percent for L4-L5 and L5-S1 bulging discs, disc desiccation and annular tear at L5-S1, for the period from to April 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5243 (2011).

3.  The criteria for entitlement to a separate compensable rating for left lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), DCs 5243, 8520 (2011).

4.  A sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the issues related to the increased rating of a lumbar spine disability, the Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the issue of service connection for a sinus disorder, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  

The Board acknowledges that the Veteran did not undergo a VA examination for his sinus disorder.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination for his sinus disorder is not warranted.  Given the absence of in-service evidence of chronic manifestations of a sinus disorder and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution. 

As explained below, his statements as to continuity of symptomatology regarding the sinus disorder is found to lack credibility given the lack of complaints of symptomatology prior to October 2003, nearly four months following service separation.  In addition, the Board finds that the medical evidence of record is sufficient to make decisions on the claims.  Therefore, a remand for a VA examination for his sinus disorder is not warranted.

Regarding the Veteran's lumbar spine disability, he underwent VA examinations in July 2006 and April 2008.  The Board acknowledges that at both VA examinations, the Veteran reported that he incurred flare ups - in July 2006 he reported flare-ups once per week and in April 2008 he reported flare-ups one to two times per month.  When a claimant's medical history indicates that the condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown at 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

However, in this case, the Veteran has reported that his low back disability undergoes periods of exacerbation due to physical activity such as household chores and heavy lifting.  His treatment records do not show any periods of regularly scheduled exacerbation during either appeal period.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, a remand would not provide a clearer disability picture for either period on appeal.  Further, as will be discussed below, both of the VA examinations included repetitive testing.  The Board finds that examinations are more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the April 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Thus, a remand for another VA examination regarding either period on appeal, would unduly delay resolution.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating for a Lumbar Spine Disability

Historically, the Veteran was granted service connection for his lumbar spine disability, in August 2006.  His disability was rated as noncompensable.  The Veteran disagreed with the disability rating and underwent a VA examination in April 2008.  While on appeal, in May 2009, the Veteran's disability rating was increased to 10 percent disabling effective April 21, 2008.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the Veteran's service-connected lumbar spine disability has been evaluated as intervertebral disc syndrome (designated at Diagnostic Code 5243) for both periods on appeal.  During both periods, the disability has been rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a compensable rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Next, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.)

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note: (4) Round each range of motion measurement to the nearest five degrees.

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, 'chronic orthopedic and neurological manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010) (effective September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants the assignment of a 10 percent rating.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

a. Period prior April 21, 2008

The record reflects that the Veteran was afforded a VA spine examination in July 2006, at which time he reported constant low back pain without radiation, associated with cramps in legs and knee pain.  He also reported flare-ups once per week with pain estimated at 10 out of 10 and duration of 24 hours.  Precipitating factors of low back pain were bending, lifting heavy objects, and prolonged standing.  Alleviating factors were medication and rest.  He reported that the major functional impact during a flare up was that he could not do anything or walk and that he had to walk to go to his physician for an injection.   

On physical examination, the July 2006 VA examiner observed that the Veteran walked unassisted, could walk for one mile, and had no history of falls due to thoracolumbar pain.  The examiner also found that he had normal lower limbs, posture, and gait.  He had forward flexion to 90 degrees.  Other range of motion findings included extension, left and right lateral flexion, and left and right lateral rotation all from zero to 30 degrees.  The VA examiner specifically noted that there was no muscle spasm, guarding, or localized tenderness with preserved spinal contour and that the Veteran had a normal gait.  The examiner also noted that the Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive testing and that actually there was no major functional impact.  The examiner also opined that there was no scoliosis, reversed lordosis, or abnormal kyphosis.  Further, there was no postural abnormality or fixed deformity.  The examiner also noted that the Veteran had not had any periods of incapacitation as defined under the regulation.  Although the Veteran complained of cramps in the legs and knees, neurological test results indicated normal lower extremities.    

Private treatment records dated prior to April 21, 2008 reflect that the Veteran underwent physical therapy in June 2003, August 2003, November 2003 and December 2003.  

Further, a November 2007 VA MRI report indicated that vertebral body height and alignment were adequate. 

As noted above, in order to have a compensable rating, the Veteran must show one of the following: forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; or, intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

Following a careful review of the VA outpatient treatment records as well as the July 2006 VA examination report and private treatment records, the Board finds that a compensable rating, but no higher, is warranted for the period prior to April 21, 2008.  Specifically, the Veteran had a combined range of motion that was less than 235 degrees.  Notably, although his forward flexion, extension, and left and right lateral flexion were normal, his right and left lateral rotation were both significantly less than normal (each 30 degrees rather than 45 degrees), resulting in a combined range of motion of approximately 210 degrees. 

The next-higher 20 percent disability rating is not warranted as the Veteran did not have forward flexion of the thoracolumbar spine less than 60 degrees; or combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the evidence does not support a finding of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period. 

In reaching this conclusion, the Board has considered the DeLuca factors noted above.  The Board recognizes that the Court of Appeals for Veteran's Claims (Court) recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Significantly, the July 2006 VA examiner considered the disability's effect on his daily activities and found that the Veteran is able to function independently with regard to activities such as eating, grooming, bathing, toileting and dressing.  He still works full time although he has some limitation in his job with prolonged standing.  He reported that he was absent from work on four days in the past 12 months prior to the examination, due to low back pain and associated medical appointments.  He has no work restrictions or accommodations due to low back pain.  He is not able to do the recreational activities that he wishes to do.  He can ride in a car, with comfort, for 20 minutes.  As noted above, on examination, the Veteran's motion was not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Significantly, the VA examiner found that overall, there was no major functional impact.  

Upon consideration of the foregoing statements by the Veteran and findings by the July 2006 VA examiner as well as other treatment records, the Board finds that there is no basis for the assignment of a higher rating based on consideration of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7. 

b. Period from April 21, 2008 

Next, the Veteran underwent a VA examination in April 2008.  At that time, he reported that pain occurred intermittently with remissions.  He reported flare-ups one to two times per month. He indicated that the severity of his pain was 5 out of 10 on a good day and 10 out of 10 on a bad day.  Pain was triggered by physical activity and relieved by rest and injections.  He reported that during flare ups he feels severe stiffness and limited mobility, including feeling like he is unable to work as a salesman during those periods.  The Veteran also reported that he was able to walk without assistance and is able to walk 1/4 mile.  He reported that the walking and standing portion of his job exacerbates his symptoms.  He also reported that he used over-the-counter medication such as naproxen as well as muscle relaxants, as needed, but did not follow a formal treatment plan.  

On physical examination, the April 2008 examiner noted that the Veteran's posture and gait were normal.  The examiner noted that the Veteran had lumbar flattening but that he did not have lumbar lordosis or ankylosis.  The examiner also noted that there was no muscle spasm or tenderness.  Range of motion findings were as follows.  He had flexion to 85 degrees, with pain beginning at 70 degrees, extension from zero to 15 degrees, with pain beginning at 11 degrees, right and left lateral flexion to 45 degrees, without pain, and right and left rotation to 45 degrees, without pain.  There was pain after repetitive flexion and extension but the examiner did not note fatigue, weakness, lack of endurance, or incoordination.  There was also limitation of motion regarding flexion and extension, on repetitive testing.  Specifically, flexion was limited to 80 degrees and extension was from zero to 12 degrees on repetitive testing.  The cause of the limitation was pain.  Further, the Veteran reported to the examiner that he had no complaints of bowel, bladder, or erectile dysfunction.

An April 2008 electromyograph conducted in connection with the VA examination, indicated that there was no evidence of radiculopathy but the VA examiner's May 2008 addendum opinion indicated that despite the negative electromyograph, the physical examination was compatible with a left lumbar radiculapathy.      

The Board has also considered VA outpatient treatment records which contained complaints of pain in the lumbar spine that radiates to the left leg, as well as treatment including stabilization exercises and lumbar facet block injections on both sides of the lumbar spine.   

As noted above, in order to be rated the next higher 20 percent, the Veteran must show one of the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 

Upon a careful review of the foregoing treatment records and April 2008 VA examination report, the Board finds that a rating in excess of 10 percent, is not warranted.  Specifically, the Veteran had forward flexion to at least 70 degrees before pain, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and did not have any muscle spasm or guarding that resulted in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the evidence does not support a finding of incapacitating episodes having a total duration of at least two weeks during a 12-month period.  The Board acknowledges the Veteran's report to the April 2008 VA examiner that he had missed about one week of work, intermittently, over the past 12 months, due to back pain but that he did not have doctors orders prescribing bed rest for those days.   

As noted above, the Board has considered the DeLuca factors, in reaching its conclusion.  The Board recognizes that the Court of Appeals for Veteran's Claims (Court) recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  However, as actual limitation of motion has been shown here on repetitive use and not just pain, the Board finds that the Veteran is entitled to the rating that corresponds to the amount of motion that is limited.  Further, the Board has considered the Veteran's statements that the functional effects of flare-ups include severe stiffness and limited mobility, which impacts his ability to work as a salesman during a flare-up.  Further, the Board has considered that the Veteran experiences decreased strength, as well as mild effects on daily activities such as feeding, moderate effects on chores, shopping, traveling, bathing, and severe effects on recreation, dressing, and toileting, as well as preventing effects on exercise and sports.  Despite the Veteran's complaints, the Board finds that there is no basis for the assignment of a higher rating based on consideration of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7. 

c. Neurological Complaints

Finally, as indicated above, the General Rating Formula also directs that neurological manifestations of should be rated separately from orthopedic manifestations.  As noted above, the Veteran has not complained of and the evidence does not support findings of erectile dysfunction, or bowel or bladder disorders associated with his low back disability.  However, the Veteran has complained of pain radiating to his lower left extremity. 

Beginning in October 2007, the Veteran complained of frequent leg cramps in association with his low back pain. A February 2008 electrodiagnostic study showed no evidence of lumbar spine radiation.  Similarly, an electrodiagnostic study in conjunction with the April 2008 VA examination was also negative.  However, the April 2008 VA examiner opined that despite the negative test results, the physical examination was compatible with left lumbar radiculopathy.  Further, the April 2008 VA examiner opined that even though MRI results revealed that the Veteran had a broad right herniated nucleus pulposus, there was no evidence of right lumbar radiculopathy. 

A June 2008 VA outpatient treatment record indicated that the Veteran complained of pain radiating from his back to his left lower extremity.  He described the pain as constant, sharp and worsened with activity.  It was also associated with numbness and improved mildly with medications.  VA outpatient treatment records revealed that he later underwent a left lumbar facet joint block injection in August 2008.  He was also evaluated for a right lumbar facet joint block injection.  
 
Based on the foregoing, the Board finds that a separate compensable rating, but no higher, is warranted for mild left lower extremity radiculopathy associated with the Veteran's lumbar spine disability, under Diagnostic Code 8520. 

Under Diagnostic Code 8520, a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

At this juncture, the Board finds that the Veteran's left lower extremity radiculopathy is mild as the April 2008 VA examiner opined that the Veteran's physical examination was compatible with left lumbar radiculopathy but the electrodiagnostic studies did not reveal radiculopathy.  

Based on the evidence noted above, the assignment of a higher separate evaluation for left lower extremity radiculopathy associated with the Veteran's service-connected lumbar spine disability is not warranted during any period on appeal. 

d. Other considerations

For both periods on appeal, the Board has also considered the Veteran's statements regarding increased symptomatology.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report his observations because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence.

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his lumbar spine disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In conclusion, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a disability rating in excess of 10 percent for either  period on appeal.  However, the Board has granted a separate compensable rating for the left lower extremity radiculopathy.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by "clear and unmistakable" (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

In the present case, the Veteran claims that his sinus disorder preexisted service and was aggravated by service.  Alternatively, he claims that his sinus disorder was directly caused by service.  

The Veteran's service entrance examination noted that his sinuses were normal and not tender.  Therefore, the presumption of soundness attaches.  Further, the Board finds that there is no clear and unmistakable evidence to rebut the presumption of soundness as it relates to the sinus disorder.  The Board acknowledges that an October 2003 private MRI of the sinuses indicated a deviated septum.  However, there is no indication that the Veteran's septum was deviated prior to service or that his deviated septum is related to his current sinus complaints.   

The Board has considered the Veteran's statements that he had a preexisting sinus disorder that was aggravated by service.  The Board acknowledges that the Veteran is competent to report symptoms that come to him through his senses, such as sinus symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statements regarding the diagnosis of a chronic sinus disorder prior to service, are not credible in light of the lack of corroborating pre-service medical evidence and the specific finding of normal sinuses by the examining physician on entrance.  Moreover, the Board finds the examining physician's finding of normal sinuses more probative than the Veteran's statements. 

Regarding direct service connection, service treatment records were silent as to any treatment for sinus disorders or complaints of sinus symptoms.  

Post-service treatment records indicate that the Veteran was tested for allergies in October 2003.  An October 2003 hand-written treatment private record indicated that he reported that he had been diagnosed with sinusitis.  He complained of symptoms early in the morning and at night.  An October 2003 MRI of the sinuses revealed partial opacification of some ethmoidal air cells in favor of mild inflammatory changes.  Maxillary, frontal, and sphendoidal sinuses were otherwise clear.  There was patency of both osteomeatal complex drainage pathways.  Small bone septum was seen at the posteroinfeaerior aspect of the right maxillary sinus.  Nasal cavities showed prominent nasal mucosa in favor of nasal polypsis with nasal bony septum deviated towards the right side.  

Post service VA outpatient treatment records indicate that the Veteran took prescription medication for his sinus symptoms.  However, a June 2007 VA outpatient treatment record indicated that his nose was negative for sinus diseases.  The June 2007 outpatient treatment record notwithstanding, giving all benefit of the doubt to the Veteran, the Board finds that he has a current sinus disorder.  Therefore, Shedden element (1) has been met. 

The Board has considered the Veteran's statements of continuity of sinus symptomatology since service and finds his statements are not credible.  As noted above, the Veteran did not complain of sinus symptoms in service.  Post-service treatment records do not note complaints of sinus symptomatology until nearly four months following service separation.  As there is no indication that the Veteran had a sinus disorder in service, or until nearly four months following service separation, the Board finds the Veteran's symptoms did not begin in service.  Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's sinus disorder to active duty, despite his contentions to the contrary.    

In reaching this conclusion, the Board has considered VA outpatient treatment records as well as the private treatment records.  Neither the VA outpatient treatment records, nor the private treatment records, indicate a relationship between the Veteran's current sinus disorder and service.  Moreover, the Veteran submitted a statement in June 2006 that he had submitted all of the information he had in support of his claim.  

Additionally, the Board has considered the Veteran's statements asserting a nexus between his current sinus disorder and active service.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his sinus disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because sinus disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his sinus disorder is found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

An initial compensable rating, but no higher, for L4-L5 and L5-S1 bulging discs, disc desiccation and annular tear at L5-S1, for the period prior to April 21, 2008, is granted subject to governing criteria applicable to the payment of monetary benefits.

A rating in excess of 10 percent for L4-L5 and L5-S1 bulging discs, disc desiccation and annular tear at L5-S1, for the period from to April 21, 2008, is denied.

A separate compensable rating for left lower extremity radiculopathy, is granted subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a sinus disorder, is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


